                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


UNITED STATES OF AMERICA,                       )
          Plaintiff,                            )
                                                )
       vs.                                      )   CAUSE NO. 1:21-mj-0527
                                                )
TYLER EARL JA WAUN CABELL,                      )                     - 01
          Defendant.                            )


                   COURTROOM MINUTE FOR JUNE 14, 2021
               HONORABLE PAUL R. CHERRY, MAGISTRATE JUDGE

       The parties appear for an initial appearance on the complaint filed on June 9, 2021.

Defendant appeared in person and by FCD counsel Sam Ansell. Government represented by

AUSA Will McCoskey. USPO represented by Courtney Ratzlaff.

       Defendant orally waived his right to physically appear for his initial appearance in the

courtroom and consented to appear via video teleconference from the Marion County Jail.

       Financial affidavit approved. Counsel appointed.

       Charges, rights and penalties were reviewed and explained. Defendant waived reading

of the complaint.

       Defendant waived his right to a preliminary hearing and probable cause found.

       Government moved for pretrial detention and a hearing was scheduled. Detention

hearing set for June 21, 2021 at 2:30 p.m. via video teleconference before the criminal duty

magistrate judge.

       Pursuant to Rule 5(f) of the Federal Rules of Criminal Procedure, the court, with both the

prosecutor and defense counsel present, confirms the government's obligation to disclose

favorable evidence to the accused under Brady v. Maryland, 373 U.S. 83 (1963), and its progeny,
and orders it to do so. Favorable evidence under Brady need only have some weight and includes

both exculpatory and impeaching evidence. Failure to produce such evidence in a timely manner

may result in sanctions, including, but not limited to, adverse jury instructions, dismissal of

charges, and contempt proceedings.

       Case unsealed pursuant to Local Criminal Rule 49.1-2.

       Defendant remanded to the custody of the U.S. Marshal pending further proceedings

before the court.



        Date: 6/14/2021




Distribution:
all ECF-registered counsel of record via email generated by the court’s ECF system
